Case 1:20-cv-01026-ABJ Document 38-1 Filed 05/21/20 Page 1 of 5

71 FLRA No. 147

FEDERAL LABOR RELATIONS AUTHORITY
WASHINGTON, D.C. .

SOCIAL SECURITY ADMINISTRATION
(Agency)

and

ASSOCIATION OF ADMINISTRATIVE LAW JUDGES
INTERNATIONAL FEDERATION OF PROFESSIONAL
AND TECHNICAL ENGINEERS

(Union)

0-MC-0028

DECISION

May 21, 2020

Before the Authority: Colleen Duffy Kiko, Chairman, and
Ernest DuBester and James T.. Abbott, Members
(Member DuBester dissenting)

On March 31, 2020, we denied the Union’s request to stay the Federal Service
Impasses Panel (the Panel) from asserting jurisdiction over a bargaining dispute with the
Agency. The Union cited to the Authority’s earlier ruling in NTEU' to support its
request. We determined that the circumstances of this case were distinguishable from
NTEU because “as of the date that the Union filed its motion . . . [uJnlike the request in
NTEU, the Union is not asking the Authority to stay the Panel’s proceedings while the
parties to the dispute litigate a court action that is potentially dispositive of their issues
before the Panel.”

Those differentiating circumstances have since changed. We take administrative
notice that on April 20, 2020, the Union filed a complaint in the U.S. District Court for

 

132 FLRA 1131 (1988).
2 SSA, 71 FLRA 652, 653 (2020).
Case 1:20-cv-01026-ABJ Document 38-1 Filed 05/21/20 Page 2 of 5

the District of Columbia arising from the same bargaining dispute with the Agency that
was before the Panel.? The Agency has intervened in that case.*

Under the Federal Service Labor-Management Relations Statute (the Statute), the
Panel is an “entity within the Authority.”° The Authority is tasked to take such actions
which are necessary to effectively administer the Statute® and to interpret the Statute
consistent with the requirements of an effective and efficient Government,’ including the
responsibility to stay Panel orders when “unusual circumstances” such as pending court
litigation over the same dispute challenge determinations made by the Panel.®

The complaint filed by the Union on April 20, 2020 in federal district court
presents such an “unusual circumstance,” a circumstance that did not exist when we
considered, and denied, the Union’s motion on March 31, 2020. Under these unusual
circumstances, we believe that reconsideration of that denial is warranted. As we
recognized in NTEU, “[t]he Statute’s procedures ‘are designed to meet the special
requirements and needs of the Government.””? And as in NTEU, implementation of the
Panel’s order at this time “would not advance the purposes of the Statute” due to the
pendency of parallel proceedings in federal district court.!°

Therefore, upon reconsideration, we order that the Panel’s April 15, 2020
Decision and Order in Case No. 20 FSIP 001 is to be stayed until such time as the U.S.
District Court for the District of Columbia rules in Association of Administrative Law
Judges v. Federal Service Impasses Panel, No. 1:20-cv-1026.

Upon issuance of the District Court’s decision, the parties shall file appropriate
motions with the Authority within 30 days of the date of the Court’s decision.

 

3 Ass'n of Admin. Law Judges v. Fed. Serv. Impasses Panel, No. 1:20-cv-1026, Complaint (Apr. 20, 2020
D.D.C.).

* Ass'n of Admin. Law Judges, No. 1:20-cv-1026, May 5, 2020 Minute Order on Motion to Intervene.

55 U.S.C. § 7119(¢)(1).

® Id. § 7105(a)(2)(1).

7 Id. § 7101(b).

8 NTEU, 32 FLRA at 1138-39.

° Id. at 1139 (quoting 5 U.S.C. § 7101(b)).

10 Td.
Case 1:20-cv-01026-ABJ Document 38-1 Filed 05/21/20 Page 3 of 5

Member DuBester, dissenting:

I do not agree with the issuance of this decision “reconsidering” our March 31,
2020 Decision (Decision) denying the Union’s motion to stay the Federal Service
Impasses Panel’s (the Panel’s) assertion of jurisdiction over its dispute with the Agency.
At the outset, neither party to this case has asked us to reconsider our Decision.! But
more fundamentally, our decision today grants relief that was not specifically requested
by the Union in its motion for stay based on reasons that were never argued by the Union
in support of its motion.

Specifically, in its motion, the Union requested that we stay the Panel’s assertion
of jurisdiction over its dispute with the Agency until such time as the Authority ruled on
its objections regarding the Panel’s jurisdiction.? We denied the motion because “we
cannot stay further proceedings by the Panel pending a ruling on objections that we are
not empowered to make.”?

However, in today’s decision, we order that a particular Decision and Order
issued by the Panel on April 15, 2020, be stayed until such time as the U.S. District Court
for the District of Columbia rules on a complaint filed by the Union “arising from the
same bargaining dispute with the Agency that was before the Panel.’”* That case — for
which today’s decision takes “administrative notice” — was filed by the Union on
April 20, 2020. As such, neither the Panel’s decision we are now staying nor the federal
court lawsuit upon which we are basing this stay was considered as part of our Decision
denying the Union’s motion. Further, they are not part of the record in this case.

Accordingly, I dissent. Should the Union file a new motion for stay based upon
these subsequent developments, the Authority would be fully authorized and obligated to
consider these circumstances in ruling upon the new motion.

 

' See 5 CFR § 2429.17 (“After a final decision or order of the Authority has been issued, a party to the
proceeding before the Authority who can establish in its moving papers extraordinary circumstances for so
doing, may move for reconsideration of such final decision or order.”).

2 SSA, 71 FLRA 652, 654 (2020); see also id. at 653 (further noting that “the Union is not asking the
Authority to stay the Panel’s proceedings while the parties to the dispute litigate a court action that is
potentially dispositive of their issues before the Panel”).

3 Id. at 654.

4 Decision at 1.
Case 1:20-cv-01026-ABJ Document 38-1 Filed 05/21/20 Page 4 of 5

FEDERAL LABOR RELATIONS AUTHORITY
WASHINGTON, D.C.

SOCIAL SECURITY ADMINISTRATION
(Agency)

and

ASSOCIATION OF ADMINISTRATIVE LAW JUDGES
INTERNATIONAL FEDERATION OF PROFESSIONAL
AND TECHNICAL ENGINEERS

(Union)

0-MC-0028

STATEMENT OF SERVICE

I hereby certify that copies of Order of the Federal Labor Relations Authority in the
subject proceeding have this day been transmitted by facsimile and mailed to the following:

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

| Melissa McIntosh
_ AALJ President-Elect |
Social Security Administration
Fountain Square II
4925 Independence Pkwy
Tampa, FL 33634.
judgemelissamcintosh@gmail.com

Laura Gagliuso

Attorney, OGC

Social Security Administration
6401 Security Blvd.

Altmeyer Blvd., Room 617
Baltimore, MD 21235
Laura.Gagliuso@ssa.gov
 

 

 

Case 1:20-cv-01026-ABJ Document 38-1 Filed 05/21/20 Page 5 of 5

Brian Saame

Chief Administrative Law Judge
Hearing Office

c/o OLMER 2170 Annex Building
6401 Security Blvd.

Baltimore, MD 21235
Brian.Saame@ssa.gov

 

: N\
Dated: rX¥) Wy CYV—_
WAINGTON D.C. 7 Belinda Stevenson

Legal Assistant

 
